
	
		II
		110th CONGRESS
		1st Session
		S. 2378
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the voluntary purchase of certain properties
		  in Treece, Kansas, endangered by the Cherokee County National Priorities List
		  Site, and for other purposes.
	
	
		1.Environmental Protection
			 Agency authority
			(a)AuthorizationThe Administrator of the Environmental
			 Protection Agency shall make available to the State of Kansas in fiscal year
			 2009 not more than $6,000,000 for use by the State in accordance with
			 subsection (b).
			(b)Use of funds by
			 State
				(1)In
			 generalThe State of Kansas shall—
					(A)deposit the
			 amounts received under subsection (a) into the fund established under Kansas
			 House Bill 2168 (2007), entitled An Act concerning certain communities
			 within superfund sites; providing for relocation and other assistance.
			 and enacted on July 13, 2007 (2007 Kan. Sess. Laws 17); and
					(B)use the amounts
			 in accordance with that bill for the purpose of—
						(i)purchasing, with
			 the consent of the property owners, the properties described in paragraph (2);
			 and
						(ii)providing
			 relocation assistance to the residents of those properties.
						(2)Description of
			 propertiesThe properties referred to in paragraph (1)
			 are—
					(A)properties in
			 Treece, Kansas, that are in danger of being destroyed by subsidence relating
			 to, and that may endanger the health of occupants as a result of risks posed
			 by, the Cherokee County National Priorities List Site; and
					(B)residential
			 properties of water customers of Picher, Oklahoma, residing in or near Treece,
			 Kansas.
					(c)LimitationThe
			 Uniform Relocation Assistance and Real Property Acquisition Policies Act of
			 1970 (42 U.S.C. 4601 et seq.) shall not apply to any use of funds in accordance
			 with this section.
			
